Filed 9/3/14 In re Erick L. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                 DIVISION TWO


In re ERICK L., JR., A Person Coming Under                                B253647
Juvenile Court Law.
_____________________________________                                     (Los Angeles County
                                                                           Super. Ct. No. CK92816)
ERICK L., SR.,

         Defendant and Appellant,

         v.

LOS ANGELES COUNTY DEPARTMENT
OF CHILDREN AND FAMILY SERVICES,

         Plaintiff and Respondent.



         APPEAL from an order of the Superior Court of Los Angeles County. Julie F.
Blackshaw, Judge. Affirmed.


         Law Office of John M. Kennedy, John M. Kennedy for Defendant and Appellant.


         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
Peter Ferrera, Deputy County Counsel, for Plaintiff and Respondent.


                             ___________________________________________
       Erick L., Sr., (father) appeals from a December 18, 2013 order of the juvenile
court terminating his parental rights to his son, Erick L., Jr., (Erick). Father’s
whereabouts were listed as “unknown” throughout the underlying dependency
proceeding, and the juvenile court found him to be the alleged father of Erick. Father
contends: (1) the Los Angeles County Department of Children and Family Services
(DCFS) did not make reasonable efforts to locate him; (2) based on the record before the
juvenile court, father qualified as a presumed father, entitled to reunification services and
the appointment of counsel; and (3) because father was a presumed and non-offending
father, the juvenile court erred when it terminated his parental rights absent a finding that
he was an unfit parent or that placement with him would be detrimental to Erick. We
affirm the juvenile court’s order.
                               FACTUAL BACKGROUND
       Erick, now age four, came to the attention of DCFS on March 27, 2012, when a
DCFS social worker happened upon a physical altercation between Erick’s mother, Karen
G., and Byron F., the father of her then four-month-old son, Steve F. Mother endangered
Steve by placing him next to the front passenger tire of her idling vehicle.
       DCFS detained both Erick and Steve, and filed a Welfare and Institutions Code
section 300 petition1 on April 2, 2012. Erick and Steve were placed with their maternal
grandmother, Dora F., and mother was given monitored visitation.2
       When DCFS initially detained Erick, mother told the social worker that she did not
know father’s whereabouts, but he was in Honduras. The detention report prepared by
DCFS indicates father’s whereabouts were “unknown in Honduras, Central America.”

1     All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.

2      On February 18, 2014, two-year-old Steve died after mother left him in the care of
a family friend who beat him severely. DCFS detained Erick in foster care, but the
juvenile court ordered him returned to Dora F. We denied a petition for writ of mandate
filed by DCFS. (Los Angeles County Department of Children and Family Services v.
Superior Court (June 23, 2014, B255694) [nonpub. opn.].)
                                              2
Mother also reported that father was not listed on Erick’s birth certificate, did not provide
Erick with the basic necessities, and had no role in Erick’s life. Because it did not know
father’s whereabouts, DCFS could not notify him of the detention hearing. At the
detention hearing, on April 2, 2012, mother told the juvenile court that father did not hold
himself out as Erick’s father. The court found father to be Erick’s alleged father.
       In a subsequent interview with DCFS, mother stated that she met father when she
was in high school, and both she and father were happy when she became pregnant. She
and father lived together for approximately one year, but she terminated the relationship
because she was no longer in love with him. Mother met Byron F. a few months after she
left father, and became pregnant with Steve within the first month of dating Byron F. On
April 19, 2012, mother told DCFS that Erick had known Byron F. since Erick was
approximately one year old, and Byron was “the only father . . . Erick knows.”
       DCFS attempted to locate father prior to the jurisdictional hearing on
April 24, 2012. DCFS filed a declaration of due diligence in which it listed the sources it
had searched using the name “Eric R. [L.]” with a birth date of June 8, 1989, the birth
date mother provided to DCFS. These sources included the U.S. Postal Service, different
branches of the military, the Department of Motor Vehicles, the Department of Justice,
Los Angeles County Jail and the state and federal prison systems, Lexis-Nexis, and voter
registration. DCFS also contacted friends and relatives. A search of the CCSAS
[California Child Support Automated System] revealed a possible address (a residence
and a post office box) for “Erick Roberto [L.]” and Erick Vasquez [L.] in Biggs,
California. DCFS mailed a notice of hearing and a copy of the section 300 petition to
both addresses via certified mail. Father did not live in Biggs, California.
       On May 21, 2012, the juvenile court found DCFS had given notice of the
jurisdictional hearing to father as required by law. The court sustained the petition, found
both Erick and Steve to be dependents of the court, removed them from mother and
Byron F., and ordered reunification services for mother and Byron F.
       In a report prepared for the six-month review hearing on November 19, 2012,
DCFS again listed father’s whereabouts as “unknown.” DCFS gave notice of the hearing

                                              3
to father at an address on Hazelhurst Place in North Hollywood. Father did not live at
that address.
       On February 22, 2013, the juvenile court terminated family reunification services
for mother and Byron F., and set a section 366.26 hearing to select a permanent plan for
the children.
       In a report prepared for the section 366.26 hearing on June 21, 2013, DCFS
continued to report father’s whereabouts as unknown. However, DCFS had recently
obtained Erick’s birth certificate which (contrary to the information provided by mother)
listed “Erick Roberto [L.]” as the child’s father. DCFS submitted another due diligence
declaration, which reflected that DCFS had searched for father through various Internet
sources and sent contact letters to father at three potential addresses, all in Los Angeles:
Gramercy Place, Kansas Avenue and Catalina Street. A DCFS social worker visited the
first two addresses. At the Gramercy Place address, the resident stated that although
mother and the children had lived in the home for a couple of months with Byron F.,
father had never lived there and the resident had no information about or contact with
father. The Kansas Avenue address had several apartment units, but it was a four-plex
and the apartment number provided to DCFS (No. 12) did not exist. The DCFS social
worker spoke with two residents of the complex, neither of whom had any knowledge of
father. Father did not respond to the contact letter sent to him at the Catalina Street
address.
       On July 2, 2013, the juvenile court granted a request by DCFS to give notice of the
section 366.26 hearing to father by publication. DCFS served father by publication in the
Los Angeles Bulletin on July 10, 17, 24 and 31, 2013. On September 20, 2013, the
juvenile court found notice of the proceedings had been given as required by law.
       At the section 366.26 hearing on December 18, 2013, the court found notice of the
hearing had been given to all parties as required by law, and it terminated the parental
rights of all three parents.
       Father learned of the proceedings shortly after the December 18, 2013 hearing,
and filed a notice of appeal on January 9, 2014. Father also filed a section 388 petition.

                                              4
The juvenile court denied the section 388 petition on January 24, 2014, finding that “the
best interests of the [child] would not be promoted by [the] proposed change of order.”


                                      DISCUSSION
1.     Due Diligence
       Father first contends DCFS did not exercise due diligence in an effort to notify
him of the dependency proceedings. We disagree.
       “In juvenile dependency proceedings, due process requires parents to be given
notice that is reasonably calculated to advise them an action is pending and afford them
an opportunity to defend.” (In re Jasmine G. (2005) 127 Cal.App.4th 1109, 1114.) “The
child welfare agency must act with diligence to locate a missing parent. [Citation.]
Reasonable diligence denotes a thorough, systematic investigation and an inquiry
conducted in good faith. [Citation.] [¶] However, there is no due process violation when
there has been a good faith attempt to provide notice to a parent who is transient and
whose whereabouts are unknown for the majority of the proceedings. [Citations.]” (In re
Justice P. (2004) 123 Cal.App.4th 181, 188.)
       The record in this case does not support father’s claim that DCFS merely accepted
at face value mother’s representation that father was in Honduras. Had DCFS taken
mother’s representations at face value, it would have confined its search for father to
Honduras. Instead, DCFS conducted exhaustive searches for father using a variety of
sources (although these searches may have been hampered by the fact that father has an
extremely common last name). In addition, a DCFS social worker visited two addresses
where DCFS believed father may have resided, and mailed notices to three other
addresses. Substantial evidence supports the juvenile court’s finding that DCFS acted in
good faith and with due diligence in trying to locate father.
       Father contends that DCFS should have conducted an “obvious search of
Facebook,” because he regularly contacted Dora F.’s Facebook account throughout the
period in which the dependency case was pending. We know of no authority that would
require DCFS to search Facebook or any other social medium to locate an absent parent.

                                             5
And, even if father’s claim that mother and Dora F. misled DCFS, there is no indication
in the record DCFS knew it was being misled.
2.     Presumed Father Status
       Father next contends that the juvenile court, with the record before it, should have
found him to be the presumed, rather than the alleged, father of Erick. The record does
not support father’s claim.
       “The Uniform Parentage Act (UPA), Family Code section7600 et seq., provides
the statutory framework for judicial determinations of parentage, and governs private
adoptions, paternity and custody disputes, and dependency proceedings.” (In re M.C.
(2011) 195 Cal.App.4th 197, 211, fn. omitted.) The UPA distinguishes between
“biological,” “alleged” and “presumed” fathers, with presumed fathers ranking highest.
(In re Jerry P. (2002) 95 Cal.App.4th 793, 801.) “A man who may be the father of a
child, but whose biological paternity has not been established, or, in the alternative, has
not achieved presumed father status, is an ‘alleged’ father.” (In re Zacharia D. (1993)
6 Cal.4th 435, 449, fn. 15.) In a dependency proceeding, an alleged father must be served
with a copy of the petition and notice of the next hearing in the case. (Cal. Rules of
Court, rule 5.635(g).) However, “only a presumed, not a mere biological, father is a
‘parent’ entitled to receive reunification services under section 361.5.” (In re Zacharia
D., supra, at p. 451.)
       California Rules of Court, rule 5.635(b) provides that at the detention hearing, or
“at hearings thereafter until or unless parentage has been established,” the juvenile court
must “inquire of the child’s parents present at the hearing and of any other appropriate
person present as to the identity and address of any and all presumed or alleged parents of
the child.” The rule also sets forth a number of questions the court might ask to aid in its
effort to determine whether a man is a child’s biological, alleged or presumed father.3


3       These questions include, but are not limited to: “(1) Has there been a judgment of
parentage? [¶] (2) Was the mother married or did she have a registered domestic partner
at or after the time of conception? [¶] (3) Did the mother believe she was married or
believe she had a registered domestic partner at or after the time of conception? [¶]
                                              6
The court may also inquire whether the man has consented to being named as the father
on the child’s birth certificate (Fam. Code, § 7611, subd. (c)(1)) and whether the man has
received the child into his home and openly holds out the child as his natural child.
(Fam. Code, § 7611, subd. (d).)
       At the time of the detention hearing in this case, the juvenile court found that
father was the alleged father of Erick, based on the following information, provided by
mother, which was relevant to the issue of Erick’s parentage: mother met father when
she was 17 and moved in with father when she turned 18; father was not listed as the
father on Erick’s birth certificate; father’s whereabouts were unknown, but he was
somewhere in Honduras; and father did not provide Erick with the basic necessities, did
not hold himself out to be Erick’s father, and had no role in Erick’s life. The court
properly found father was Erick’s alleged father based on these facts.
       The jurisdiction/disposition report contained additional information about mother
and father’s relationship. Specifically, mother told DCFS that she and father had lived
together for approximately one year, but she terminated the relationship because she no
longer loved him. DCFS also learned that mother had named father as Erick’s father on
Erick’s birth certificate.
       Father contends the court, having learned these additional facts, should have
reassessed the situation and found father to be Erick’s presumed father “solely on the four
corners of the record.” According to father, such a finding would have entitled him to the
appointment of counsel, who could have, even in father’s absence, asserted father’s
interests before the juvenile court.
       Even if the court had reassessed the situation, the record was not sufficient for the
court to find that father was the presumed father of Erick. Although mother


(4) Was the mother cohabiting with another adult at the time of conception? [¶] (5) Has
the mother received support payments or promises of support for the child or for herself
during her pregnancy or after the birth of the child? [¶] (6) Has a man formally or
informally acknowledged paternity, including the execution and filing of a voluntary
declaration of paternity under Family Code section 7570 et seq., and agreed to have his
name placed on the child’s birth certificate?” (Cal. Rules of Court, rule 5.635(b).)
                                             7
acknowledged she and father had resided together for a year, the court was not required
to assume, based on that information alone, that father “openly held out Erick as his
natural child.” Nor was father’s name on Erick’s birth certificate sufficient in and of
itself to mandate father being a presumed father, because there was no evidence before
the court that father consented to being named as Erick’s father on the birth certificate.
3.     Termination of Father’s Parental Rights Was Proper
       Finally, father contends that because he was a non-offending, non-custodial
parent, the juvenile court could not terminate his parental rights absent a finding that
placement of Erick with father would be detrimental to the child, or that father was unfit.
No such finding is required because father was merely an alleged, not presumed, father.
4.     Habeas Corpus Petition
       On March 21, 2014, father filed a petition for writ of habeas corpus. (In re Erick
L., Sr., B255059.) The petition is supported by father’s declaration in which claims,
among other things, that mother concealed his whereabouts from DCFS, and misled
DCFS concerning father’s relationship with mother. According to father, he and mother
lived together beginning in 2008, prior to Erick’s birth. After Erick was born, father,
mother and Erick lived together as a family, and father openly held out Erick as his son.
Father also claims both mother and Dora F. knew how to contact him via Facebook. The
petition is also supported by documents that are outside the record on appeal.
       We conclude, based on father’s declaration and supporting evidence, that father
has stated a prima facie claim for relief with respect to the claims raised in the habeas
corpus petition. Accordingly, concurrently with the filing of this opinion, we will issue
an order to show cause in the habeas corpus proceeding, returnable in the juvenile court.4



4      On April 14, 2014, we issued an order stating the petition would not be
consolidated with the appeal nor calendared for oral argument, but would be considered
concurrently with the appeal. DCFS filed an informal response to the petition on
April 24, 2014, and father filed a reply on May 13, 2014.


                                              8
                                    DISPOSITION
      The order of the juvenile court is affirmed. This opinion shall become final
immediately upon filing. (Cal. Rules of Court, rule 8.490(b)(2)(A).)
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                                BOREN, P.J.

We concur:


             ASHMANN-GERST, J.                  FERNS, J.*




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            9